Exhibit 10.36

AMENDMENT TO OFFER LETTER

Effective December 31, 2008

Office Depot, Inc., a Delaware corporation (“Company”), set out the terms of its
offer of employment to the executive named below (“Executive”) pursuant to a
letter with the date specified below (“Offer Letter”). The Company and the
Executive desire to amend the severance provisions of the Offer Letter
(“Amendment”) in order to evidence documentary compliance with Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulatory guidance
thereunder, effective on the date specified above.

Executive: Daisy Vanderlinde

Date of Offer Letter: February 3, 2006

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. With respect to any quoted language herein, which shall be inserted into your
Offer Letter, the parties intend for said quoted language to control to the
extent that there is any conflict with the language in the original Offer
Letter.

2. The section of the Offer Letter entitled “Employment at Will; Severance” is
amended to read as follows:

 

“Employment at
Will; Severance   

 

Your employment will be at will, meaning that it can be terminated by either of
us at any time and for any reason. However, if your employment is involuntarily
terminated by the Company (other than (i) by reason of your disability, (ii) by
reason of your continued failure to substantially perform your duties with the
Company after written notice is delivered, (iii) by reason of your engaging in
illegal conduct or any other conduct which is materially injurious to the
Company or which violates the Code of Ethical Behavior of the Company or which
violates any other material policy of the Company, or (iv) on any anniversary of
your hire date, provided the Company has given you at least 90 days notice of
such termination), then the Company will pay to you, less applicable taxes and
other deductions required by law, the sum of (i) 18 months of your base salary
at the rate in effect on the date of your employment termination, (ii) 18 times
the difference between the Company’s monthly COBRA charge on your date of
employment termination for the type of Company-provided group health plan
coverage in effect for you on that date and the applicable active employee
charge for such coverage, and (iii) 1.5 times your target annual bonus in effect
for the year in which your



--------------------------------------------------------------------------------

   employment is terminated (provided that you have not violated your
non-compete agreement with the Company and in lieu of any other bonus of any
sort whatsoever with respect to the year in which termination occurs). In
addition, upon termination for which you are entitled to the forgoing benefits,
you will have a period of 18 months to exercise any vested stock options (but,
for each option, not longer than the original term of such option). The Company
must deliver to you a customary release agreement (the “Release”) within seven
days following the date of your employment termination. As a condition to
receipt of the severance benefits specified in this section, you must (i) sign
the Release and return the signed Release to the Company within the time period
prescribed in the Release (which will not be more than 45 days after the Company
delivers the Release to you), and (ii) not revoke the Release within any
seven-day revocation period that applies to you under the Age Discrimination in
Employment Act of 1967, as amended; the total period of time described in
(i) and (ii) above is the “Release Period.” The Company will pay the severance
benefits specified in this section to you in a lump sum within 15 days following
the expiration of the Release Period. In the event you decline or fail for any
reason to timely execute and deliver the Release or you revoke the Release, then
you will not be entitled to the severance benefits specified in this section.
Although your job duties, title, compensation, benefits, or the Company’s
policies, practices and procedures may change from time to time, the ‘at-will’
nature of your employment may only be changed in an express writing signed by
you and the Chief Executive Officer of the Company.”

3. The following new section entitled “Expense Reimbursements” shall be inserted
at the end of the Offer Letter:

 

“Expense
Reimbursements   

 

To the extent that any expense reimbursement provided for by this Agreement does
not qualify for exclusion from Federal income taxation, the Company will make
the reimbursement only if you incur the corresponding expense during the term of
your employment with the Company and submit the request for reimbursement no
later than two months prior to the last day of the calendar year following the
calendar year in which the expense was incurred so that the Company can, and
will, make the reimbursement on or before the last day of the calendar year
following the calendar year in which the expense was incurred; the amount of
expenses eligible for such reimbursement during a calendar year will not affect
the amount of expenses eligible for such reimbursement in another calendar year,
and the right to such reimbursement is not subject to liquidation or exchange
for another benefit from the Company.”

 

2



--------------------------------------------------------------------------------

4. The following new section entitled “Tax Treatment” shall be inserted at the
end of the Offer Letter:

 

“Tax Treatment:    This letter will be construed and administered to preserve
the exemption from Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance thereunder of payments that qualify as short-term
deferrals pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify for the
two-times compensation exemption of Treas. Reg. §1.409A-l(b)(9)(iii). You
acknowledge and agree that the Company has made no representation to you as to
the tax treatment of the compensation and benefits provided pursuant to this
letter and that you are solely responsible for all taxes due with respect to
such compensation and benefits.”

*     *     *     *     *

 

Office Depot, Inc. By:   /s/ Stephen R. Calkins   Name: Stephen R. Calkins  
Title: Vice President, Associate General Counsel

 

Agreed to and Accepted by

Executive,

  /s/ Daisy Vanderlinde   Daisy Vanderlinde   Date: 12-23-08

 

3